United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, KANSAS CITY
PROCESSING & DISTRIBUTION CENTER,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1090
Issued: March 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 4, 2008 appellant filed a timely appeal from June 26, 2007 and January 30,
2008 decisions of the Office of Workers’ Compensation Programs denying her traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits
of the claim.
ISSUE
The issue is whether appellant has established that he sustained a left shoulder injury in
the performance of duty.
FACTUAL HISTORY
On February 6, 2007 appellant, then a 30-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that she injured her left shoulder at work on February 5, 2007 when
she tossed a 25-pound parcel into a container. She reported the incident to her supervisor on
February 6, 2007. The supervisor indicated that the claimed incident occurred as alleged. The

record contains the front side of an authorization for medical treatment for a left shoulder or arm
injury related to a February 5, 2007 incident. Appellant stopped work briefly, then returned to
light-duty work.
Appellant submitted treatment notes dated from February 12 to April 20, 2007 from
Dr. Edward A. Wortham, an attending internist, diagnosing a torn left rotator cuff and noting
work limitations. Dr. Wortham obtained a February 16, 2007 magnetic resonance imaging scan
of the left shoulder showing a partial thickness tear of the supraspinatus tendon and
acromioclavicular joint degeneration.
In a May 24, 2007 letter, the Office advised appellant of the additional medical and
factual evidence needed to establish her claim. It emphasized the importance of corroborating
the claimed incident and submitting rationalized medical evidence explaining how and why that
incident would cause the claimed injury. Appellant was afforded 30 days to submit additional
evidence. She did not respond.
By decision dated June 26, 2007, the Office denied appellant’s claim on the grounds that
fact of injury was not established. It found that appellant did not establish that the February 5,
2007 incident occurred as alleged. The Office further found that appellant submitted insufficient
medical evidence establishing that the diagnosed left rotator cuff tear was related to the
February 5, 2007 incident.
In a June 30, 2007 letter, appellant requested reconsideration. She asserted that the
employing establishment would not have made changes to her work area if the left shoulder
injury was not work related.
In a July 30, 2007 note, Dr. Wortham diagnosed a left rotator cuff tear and restricted
appellant to light duty for four weeks pending a surgical consultation.
By decision dated January 30, 2008, the Office denied modification of the June 26, 2007
decision. It found that Dr. Wortham did not provide a history of injury or explain how and why
work factors would cause the claimed left shoulder injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

2

elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered
jointly. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the alleged employment incident.4 Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.5
ANALYSIS
Appellant claimed that she injured her left shoulder on February 5, 2007 when she tossed
a parcel into a container. The Office denied the claim as appellant submitted insufficient factual
evidence to establish that the incident occurred as alleged. However, on the claim form,
appellant’s supervisor noted that the February 5, 2007 incident occurred as alleged and she
reported the incident to her supervisor on February 6, 2007. There is no evidence of record
controverting appellant’s account of events. The Board finds that appellant has established the
February 5, 2007 incident occurred as alleged.6 Therefore, the Board will modify the June 26,
2007 and January 30, 2008 decisions to accept that the February 5, 2007 incident occurred at the
time, place and in the manner alleged.
The Office also denied the claim on the grounds that appellant submitted insufficient
rationalized medical evidence to establish causal relationship. In reports from February 12 to
July 30, 2007, Dr. Wortham diagnosed a left rotator cuff tear; however, he did not mention the
February 5, 2007 work incident or explain how or why it would cause the rotator cuff tear.
Dr. Wortham’s opinion is thus insufficiently rationalized to establish causal relationship.7
The Office advised appellant by May 24, 2007 letter of the need to submit rationalized
medical evidence explaining how and why the February 5, 2007 incident would cause the
claimed left shoulder injury. Appellant did not submit such evidence. Therefore, she did not
meet her burden of proof.

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

4

Gary J. Watling, 52 ECAB 278 (2001).

5

Deborah L. Beatty, 54 ECAB 340 (2003).

6

Gregory J. Reser, 57 ECAB 277 (2005) (an employee’s statement regarding the occurrence of an employment
incident will stand unless refuted by strong or persuasive evidence).
7

Deborah L. Beatty, supra note 5.

3

CONCLUSION
The Board finds that appellant has established that the incident occurred as alleged but
has not established that she sustained a left shoulder injury in the performance of duty.
Appellant submitted insufficient rationalized medical evidence to establish causal relationship.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 30, 2008 and June 26, 2007 are affirmed as modified.
Issued: March 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

